Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This application is a continuation of 15836302 (filed 12/08/2017, now U.S. Patent #10362622), which is a continuation of 15182218 (filed 06/14/2016, now U.S. Patent #9844093), which further is a continuation of 15049922 (filed 02/22/2016, now U.S. Patent #9374816), which further is a continuation of 12256964 (filed 10/23/2008, now U.S. Patent #9271280), which claims priority from provisional application 60982528 (filed 10/25/2007) and provisional application 61018567 (filed 01/02/2008).
Applicant filed a Terminal Disclaimer (TD) on 07/01/2021.  The TD was approved on 07/06/2021.

Examiner Remarks
Regarding newly submitted claims 21-26, these claims are directed to invention(s) that is independent or distinct from the invention originally claimed for the following reasons:
Claims 1-2, 5-7, 10-12, 15-17, and 20, drawn to apparatus performs an embodiment for entering or exiting communication in existing channels in standby state, classified in H04W/52/287.
Claims 21-26, drawn to apparatus performs another embodiment for setting up new channels, classified in H04W/76/10 (and/or H04W/76/12). 
claims 21-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  Accordingly, only claims 1-2, 5-7, 10-12, 15-17, and 20 are being examined and pending in the current Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-7, 10-11, 15-16, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pirskanen et al. (WO 2009019198 A1, hereinafter Pirskanen, NOTE: the corresponding U.S. application publication US 20100285791 A1 is currently CHOI).

Regarding claim 1, Pirskanen teaches a method implemented by a Node-B comprising (in general, see fig. 3, 4, and 5 and their corresponding paragraphs at least 121-152 in which the “second embodiment” is taught; see also the “third embodiment” and its corresponding paragraphs, which would also be relevant for rejecting claim 1, for additional background information): 
configuring an enhanced MAC-e entity for a common enhanced dedicated channel (E-DCH) resource and for a forward access channel in response to receiving an indication from a radio network controller (RNC) (see at least para. 126, 127, and 132 in view of para. 121-122, e.g. using NBAP (Node B Application Part signaling), RNC notifies Node B about the pre-configure multiple EDCH resources for CCCH reception, and in CELL_FACH state),
wherein the enhanced MAC-e entity in the Node-B operates with an enhanced MAC-es entity in the RNC (see at least fig. 5 and para. 141, e.g. n MAC-es entities for CCCH reception are pre-configured in the RNC for a Node B), 
wherein the Node-B and the RNC transmit data on a common transport channel using an lub flow (see at least fig. 5 and para. 141, e.g. for each MAC-es entity for CCCH reception there is one lub transport bearer pre-configure); and
wherein the enhanced MAC-e entity in the Node-B and the enhanced MAC-es entity in the RNC operate as common entities associated with the WTRU, wherein the common entities are associated with the WTRU and are not associated with any other 
Pirskanen differs from the claim, in that, it does not specifically disclose transmitting data from the enhanced MAC-e entity to a wireless transmit receive unit (WTRU) in a cell forward access channel (CELL_FACH) state over the forward access channel, which is well known in the art and commonly used for efficient control of the radio resources associated with a UE.
CHOI, for example, from the similar field of endeavor, teaches known or similar mechanism of transmitting data from the enhanced MAC-e entity to a wireless transmit receive unit (WTRU) in a cell forward access channel (CELL_FACH) state over the forward access channel (in general, see fig. 1 and 2 and corresponding paragraphs, in particular, see para. 112-118 along with para. 103, e.g. “[in] a fourth RRC state CELL_FACH 304, there are a signaling communication link and a useful data communication link between the subscriber mobile radio communication terminal (UE) 118 and the RNC. In this state, the UE 118 has associated shared resources which it needs to share with other UEs, e.g. the transport channel RACH in the uplink and the transport channel FACH in the downlink”), which would have been obvious to and can be easily adopted by one of ordinary skill in the art to incorporate CHOI into the method of Pirskanen for efficient control of the radio resources associated with a UE.

Regarding claim 2, Pirskanen in view of CHOI teaches the enhanced MAC-e entity includes a controller, a de-multiplexor, and a hybrid automatic repeat request (HARQ) entity.  (Pirskanen, see at least fig. 5, e.g. MAC-e functional blocks)

Regarding claim 5, Pirskanen in view of CHOI teaches the enhanced MAC-e entity is a dedicated enhanced MAC-e entity maintained for the WTRU in communication with the Node-B.  (Pirskanen, see at least para. 122 and fig. 5, e.g. MAC-e per UE)

Regarding claims 6, 7, and 10, these claims are rejected for the same reasoning as claims 1, 2, and 5, respectively, except each of these claims is in apparatus claim format.
To be more specific, Pirskanen in view of CHOI also teaches a same or similar apparatus with processor and transceiver (Pirskanen, see at least fig. 1 and para. 9-10), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 11, this claim is rejected for the same reasoning as claim 1.  To be more specific, one skilled in the art would have known that claim 11 performs reverse procedures of those of claim 1; more specifically, it would be the RNC performs the reverse receiving from and transmitting to the Node-B of claim 1.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 1.

Regarding claim 15, Pirskanen in view of CHOI teaches the enhanced MAC-es entity is a dedicated enhanced MAC-es entity maintained for the WTRU.  (Pirskanen, see at least para. 122 and fig. 5, e.g. MAC-e/MAC-es per UE)

Regarding claims 16, and 20, these claims are rejected for the same reasoning as claims 11, and 15, respectively, except each of these claims is in apparatus claim format.
To be more specific, Pirskanen in view of CHOI also teaches a same or similar apparatus with processor and transceiver (Pirskanen, see at least fig. 1 and para. 9-10), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Claims 12 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pirskanen in view of CHOI, as applied to claims 11 and 16 above, and further in view of Kwak et al. (US 20050053035 A1, hereinafter Kwak).

Regarding claim 12, Pirskanen in view of CHOI teaches the enhanced MAC-es entity includes a disassembler, a reordering and queue distribution entity, a reordering entity, a reassemble.  (Pirskanen, see at least fig. 5, e.g. MAC-es functional blocks)
Pirskanen in view of CHOI differs from the claim, in that, it does not specifically disclose cyclic redundancy check (CRC) error detector, which is well known in the art and commonly used for better support high-speed data transmission.
Kwak, for example, from the similar field of endeavor, teaches mechanism of using cyclic redundancy check (CRC) error detector (see at least para. 179-180 of fig. 23, e.g. the ACK/NACK deciders), which would have been obvious to and can be easily Kwak into the method of Pirskanen in view of CHOI for better support high-speed data transmission.

Regarding claim 17, this claim is rejected for the same reasoning as claims 12, except this claim is in apparatus claim format.


Response to Arguments
Applicant's arguments filed 02/16/2022 have been fully considered.  Regarding independent claims 1, 6, 11, and 16, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, corresponding dependent claims have also been rejected in this Office action.
Regarding Requesting for an Interview, the examiner does not have any specific comments or suggestions during or after the preparation of this Office Action (OA), hence, no interview is needed.  Should the applicant indeed needs one, the applicant can contact the examiner by phone or submit an USPTO Automated Interview Request (AIR).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YEE F LAM/Primary Examiner, Art Unit 2465